EXODUS UNDERHILL, LLC, a Florida Limited Liability Company, EXODUS PROPERTY MANAGMENET, LLC, a Florida Limited Liability Company, and EXODUS UNDERHILL MANAGEMENT GROUP, LLC, a Florida Limited Liability Company, Appellants,
v.
LARRY J. BEHAR, individually, JEFFREY GREENSPOON, individually, and SECURITY CAPITAL ATLANTIC MULTIFAMILY, LLC, a Delaware Limited Liability Company, Appellees.
No. 4D07-2430
District Court of Appeal of Florida, Fourth District.
June 18, 2008.
Douglas H. Stein of Anania, Bandklayder, Baumgarten, Torricella & Stein of Miami and Peter V. Fullerton of The Fullerton Law Group, LLP, Coral Gables, for appellants.
Michael A. Sastre and Russell M. Pfeifer of Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, for appellee Security Capital Atlantic Multifamily, LLC.
Steven M. Goldsmith of Steven M. Goldsmith, P.A., Boca Raton, for appellee Jeffrey Greenspoon.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., KLEIN and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.